Case 1:20-cv-22597-FAM Document 8 Entered on FLSD Docket 07/31/2020 Page 1 of 5




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

                               Case Number: 20-22597-CIV-MORENO

   ORIAN E. BAIN,

                  Plaintiff,
   vs.

   HEALTH DISTRICT HOTEL PARTNERS,
   LLC d/b/a SPRINGHILL SUITES MIAMI
   ARTS/HEALTH DISTRICT and KONE, INC.,

               Defendants.
  _________________________________________/

                                  ORDER REMANDING CASE

         THIS CAUSE came before the Court upon Plaintiff’s Motion to Remand (D.E. 6) and

  the parties’ Joint Report in Compliance with Order to Show Cause (D.E. 7).

         THE COURT has reviewed the Motion to Remand and the Joint Report, as well as the

  Notice of Removal, the Removal Status Report, and the pertinent portions of the record.

                                        BACKGROUND

         On November 9, 2019, Plaintiff Orian E. Bain filed a complaint in the Eleventh Judicial

  Circuit alleging one count of negligence against each of the three Defendants: Health District

  Hotel Partners, LLC, Kone, Inc., and Larry Spencer. (D.E. 1-2 at 2–10.) Then, on June 18,

  2020, the Eleventh Judicial Circuit dismissed the only claim against Larry Spencer.

  (See D.E. 5-1.) Spencer’s dismissal created complete diversity among the parties and so on

  June 23, 2020 Health District Hotel Partners, LLC filed a Notice of Removal in this Court.

         Notably, the only other defendant still in this lawsuit, Kone, Inc., did not join the

  Notice of Removal. (See D.E. 1.) The Court then issued a Notice of Court Practices that
Case 1:20-cv-22597-FAM Document 8 Entered on FLSD Docket 07/31/2020 Page 2 of 5




  ordered the removing party, Health District Hotel Partners, LLC, to file a Removal Status

  Report that provided, among other things, “[a] brief statement by each Defendant explaining

  whether or not each has joined the notice of removal.” (D.E. 3 at 2 (emphasis added).)

  Answering on Kone, Inc.’s behalf, Health District Hotel Partners, LLC asserted in the

  Removal Status Report that “Defendant, Kone, Inc., has not joined the Notice of Removal.”

  (D.E. 4 at 4.)

          As of July 24, 2020, Kone Inc. had not appeared in this case nor had it indicated in any

  way that it consented to and joined in the Notice of Removal filed by Health District Hotel

  Partners, LLC. And so the Court issued an Order to Show Cause requiring that Plaintiff and

  Health District Hotel Partners, LLC file a joint response by July 30, 2020 “to show cause why

  the Court should not remand this case for failure to satisfy [the] unanimity rule.” (D.E. 5 at

  2–3.) The Order to Show Cause also required Plaintiff and Health District Hotel Partners, LLC

  to “advise the Court as to the status of Kone, Inc.’s consent and joinder in the removal.” Id.

          The same day the Order to Show Cause issued, Plaintiff filed a Motion to Remand that

  raised several procedural defects in the removal, including the lack of unanimity, untimeliness,

  and the failure to comply with this Court’s orders. (See D.E. 6 at 2–3.)

          Then, on July 29, 2020, Plaintiff and Health District Hotel Partners, LLC filed their

  Joint Report, which advises the Court that:

          Defendant, KONE, INC., by and through its counsel, has separately but
          uniformly advised the undersigned counsel for both the Plaintiff, BAIN, and
          Defendant, HEALTH DISTRICT, that Defendant, KONE, INC., does not
          oppose notice of removal but will NOT join in the Defendant, HEALTH
          DISTRICT, Notice of Removal to federal court.

  (D.E. 7 at 1 (emphases added, but all caps in original).)




                                                -2-
Case 1:20-cv-22597-FAM Document 8 Entered on FLSD Docket 07/31/2020 Page 3 of 5




                                   LEGAL STANDARD

         Defendants seeking removal under 28 U.S.C. Section 1441 must do so according to the

  procedures in 28 U.S.C. Section 1446. Chakra 5, Inc. v. City of Miami Beach, 968 F. Supp. 2d

  1210, 1211 (S.D. Fla. 2013). And Section 1446(b)(2)(A) provides that “all defendants who

  have been properly joined and served must join in or consent to the removal of the action.”

  § 1446(b)(2)(A) (emphasis added).          The Eleventh Circuit has made clear that this

  “unanimity rule” requires that “all defendants consent to and join a notice of removal in order

  for it to be effective.” Bailey v. Janssen Pharm., Inc., 536 F.3d 1202, 1207 (11th Cir. 2008)

  (emphasis added and citation omitted). “The failure to join all defendants in the petition is a

  defect in the removal procedure.” Hernandez v. Seminole Cnty., Fla., 334 F.3d 1233, 1237

  (11th Cir. 2003) (citation omitted). And, indeed, “any defect in the removal procedure is

  grounds for remand.” Bettner v. Macy’s Fla. Stores, LLC, 2014 WL 808162, at *1 (S.D. Fla.

  Feb. 28, 2014) (citing § 1147(c)).

         Under Section 1447(c), a plaintiff may file a motion to remand a case “on the basis of

  any defect” other than lack of subject-matter jurisdiction. 28 U.S.C. § 1447(c). Once a plaintiff

  does so, a district court may remand the case for any procedural defect in the removal

  procedure. See Velchez v. Carnival Corp., 331 F.3d 1207, 1210 (11th Cir. 2003).

                                       DISCUSSION

         The record is clear: neither Plaintiff nor Defendant Kone, Inc. want to litigate this case

  in federal court. (See D.E. 1; D.E. 4 at 4; D.E. 6; D.E. 7 at 1.)

         Plaintiff’s motion to remand on multiple procedural defects establishes that he “does

  not want to acquiesce in the federal forum despite any procedural defects.” Velchez, 331 F.3d

  at 1210. And—consistent with Health District Hotel Partners, LLC’s previous assertion that


                                                 -3-
Case 1:20-cv-22597-FAM Document 8 Entered on FLSD Docket 07/31/2020 Page 4 of 5




  “Defendant, Kone, Inc., has not joined the Notice of Removal” (D.E. 4 at 4)—the Joint Report

  confirms that Kone, Inc. affirmatively advises that it “will NOT join in the . . . Notice of

  Removal to federal court” (D.E. 7 at 1 (caps in original)).

         These facts show that there is no concern here about a plaintiff being denied his

  preferred forum because he may be willing to “acquiesce to federal jurisdiction[] and forgive

  any of the defendant’s procedural errors in removing the case.” Velchez, 331 F.3d at 1210

  (citing Whole Health Chiropractic & Wellness, Inc. v. Humana Med. Plan, Inc., 254 F.3d 1317,

  1321 (11th Cir. 2001)). Nor is there any equity concern here because more than 30 days have

  expired since the Notice of Removal was filed, and Kone, Inc. still has not joined that Notice.

  See Bailey, 536 F.3d at 1208.

         Kone, Inc.’s continued refusal to join the Notice of Removal leaves no doubt that the

  unanimity rule has not been satisfied here.      This is a defect in the removal procedure,

  Hernandez, 334 F.3d at 1237, and is “grounds for remand,” Bettner, 2014 WL 808162, at *1

  (remanding for lack of unanimity where defendants “failed to take timely and binding action

  manifesting their consent to removal” even though they “advised” another defendant of their

  consent). And because Plaintiff filed a motion to remand because of several procedural defects,

  the Court may now remand this case for defects in the removal procedure. See Velchez, 331

  F.3d at 1210. The Court also notes that Health District Hotel Partners, LLC has not articulated

  any reason why this case should not be remanded despite the Court giving it an opportunity to

  do so. (See D.E. 5 at 2; D.E. 7.)

         Consequently, it is

         ADJUDGED that this case is REMANDED to the Circuit Court for the Eleventh

  Judicial Circuit in and for Miami-Dade County, Florida. The Clerk of this Court is hereby


                                                -4-
Case 1:20-cv-22597-FAM Document 8 Entered on FLSD Docket 07/31/2020 Page 5 of 5




  directed to take all necessary steps and procedures to effect the expeditious remand of the

  above-styled action. The Clerk is directed to CLOSE the case. All pending motions are

  DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 31st of July 2020.




                                              ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE


  Copies furnished to:

  Clerk of the Court for the 11th Judicial Circuit in and for Miami-Dade County, Florida

  Counsel of Record




                                              -5-
